DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were filed on 05/19/2020 and 03/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Status
This action is in response to claims filed on 02/20/2020. Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claim(s) regarding subject matter eligibility utilizing the 2019 Revised Patent Subject Matter Eligibility Guidance is described below.

STEP 1: STATUTORY CATEGORIES
Claims 1-20 do fall into at least one of the four statutory subject matter categories.

STEP 2A: JUDICIAL EXCEPTIONS
PRONG 1: RECITATION OF A JUDICIAL EXCEPTION
The claim(s) recite(s):
Claim 1 line 2, claim 11 line 6, and claim 16 line 4 “receiving sensor data for a sensor” recite(s) an abstract idea belonging to the grouping of mental processes (observation of data by a human driver)
Claim 1 lines 4-5, claim 11 lines 8-9, and claim 16 lines 6-7 “determining that a parameter of a second vehicle…has changed” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation of the data by a human driver)
Claim 1 lines 6-7, claim 11 lines 10-11, and claim 16 lines 8-9 “determining that a quantity of parameter changes within the period of time exceeds a threshold” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation of the data by a human driver)
Claim 1 lines 8-9, claim 11 lines 12-13, and claim 16 lines 10-11 “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle” recite(s) an abstract idea belonging to the 
Claim 8 lines 1-2 “changing an operating parameter of the first vehicle based on the stored condition of the second vehicle” recite(s) an abstract idea belonging to the grouping of methods for organizing human activity (a human driver following rules or instructions to change an operating parameter according to the stored condition)
Claim 10 lines 1-2 “associating the stored condition…with a previously stored condition” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation and judgement of the data by a human driver)
PRONG 2: INTEGRATION INTO A PRACTICAL APPLICATION
The additional element(s) recited in the claim(s) beyond the judicial exception are a sensor, a memory, and a processor. The additional element(s) do not integrate the judicial exception into a practical application because the additional element(s) do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The language of the claims as written is so broad that the claims amount to merely using a computer as a tool to perform an abstract idea (MPEP 2106.05(f)) and do not recite a particular solution to a problem or a particular way to achieve a desired outcome, instead merely claiming the idea of a solution or outcome (MPEP 2106.05(a)). Further, the limitations of claim 5 line 1, claim 15 line 1, and claim 20 line 2 “provides a message” simply adds insignificant extra-solution activity to the 

STEP 2B: INVENTIVE CONCEPT/SIGNIFICANTLY MORE
The additional elements recited in the claim(s) are not sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The claim limitations generally link the use of the judicial exception to a particular technological field without applying or using the judicial exception is some other meaningful way (MPEP 2106.05(e) and 2106.05(h)). Further, the additional elements recited in the claim(s) are well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality (MPEP 2106.05(d)).

Based on the above analysis, claims 1-20 are not eligible subject matter and are rejected under 35 U.S.C 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al. (US 2018/0237012 A1) in view of Hampiholi (US 2015/0178578 A1).
Regarding claim 1, Jammoussi teaches “A method comprising: receiving sensor data from a sensor of a first vehicle while the first vehicle is in an autonomous drive mode (Par. [0038] lines 19-22 teaches a host vehicle receives LIDAR data, radar data, and/or camera ; determining that a parameter of a second vehicle followed by the first vehicle has changed (Par. [0058] lines 2-3 and 9-14 teaches computer determines whether an abnormal driving action has occurred at leader vehicle, where an abnormal driving action includes any driving action during autonomous towing that is determined by computer to jeopardize the safety of the vehicle user or host vehicle and/or any driving action determined by computer to be an indication that the leader vehicle is deviating more than a threshold from its predetermined route (i.e. parameter has changed)); determining that a quantity of parameter changes within a period of time exceeds a threshold (Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”, however Jammoussi does not explicitly teach “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle”.
	From the same field of endeavor, Hampiholi teaches “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle (Par. [0053] lines 1-4 teaches identifying a potential erratic vehicle based on the presence of a threshold number of indicators of a potential erratic vehicle; and Par. [0054] lines 3-5 and 11-14 teaches 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Jammoussi to incorporate the teachings of Hampiholi to include in the method taught by Jammoussi automatically storing a condition of the second vehicle when the quantity of parameter changes within a period of time exceeds a threshold as taught by Hampiholi.
	The motivation for doing so would be to enable the driver to adapt to potentially dangerous conditions (Hampiholi, Par. [0014] lines 11-12).
Regarding claim 2, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 1 above, and further teaches “wherein the parameter of the second vehicle corresponds to a lane change 
Regarding claim 3, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 1 above, and further teaches “wherein the parameter of the second vehicle corresponds to at least one of a change in velocity and/or a change in acceleration (Jammoussi, Par. [0058] lines 9-20 teaches an abnormal driving action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user on host vehicle, where said driving actions include the leader vehicle exceeding the maximum posted speed limit on a roadway or exceeding a maximum speed configured by the vehicle user) (Hampiholi, Par. [0025] lines 12-15 teaches monitoring identified vehicles to determine behaviors such as acceleration, braking, lane changes, speed, and/or other driving characteristics that may be indicative of erratic driving behaviors)”.
Regarding claim 4, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 1 above, and further teaches “wherein the condition of the second vehicle is an assessment of the vehicle condition (Jammoussi, Par. [0058] lines 2-3 and 9-14 teaches computer determining whether an abnormal driving action has occurred at leader vehicle (assessment of vehicle condition), where an abnormal driving action includes any driving action that is determined to jeopardize the safety of the vehicle user or host vehicle and/or any driving action determined to be an indication that the leader vehicle is deviating more than a threshold from its predetermined route) (Hampiholi, Par. [0052] lines 1-2 and 13-15 teaches determining whether a potential erratic vehicle is identified where a condition of 
Regarding claim 5, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 4 above, and further teaches “wherein the first vehicle provides a message indicating the condition of the second vehicle (Hampiholi, Par. [0057] lines 3-13 teaches if the erratic driving behavior is verified, an alert confirming the presence of the erratic vehicle is received where the alert includes a visual and/or auditory alert presented on the display of the observing vehicle and/or via the speakers of the observing vehicle and where the alert may include a general advisory of the presence of an erratic vehicle and/or detailed information identifying the particular erratic vehicle and vehicle status)”.
Regarding claim 8, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 1 above, and further teaches “changing an operating parameter of the first vehicle based on the stored condition of the second vehicle (Jammoussi, Par. [0060] lines 10-14 teaches when computer determines an abnormal driving action (stored condition of leader vehicle), computer immediately disengages the autonomous towing mode and hands over control of the vehicle to the user)”.
Regarding claim 9, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 8 above, and further teaches “wherein the operating parameter includes a disengagement from the autonomous drive mode (Jammoussi, Par. [0060] lines 10-14 teaches when 
Regarding claim 10, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 9 above, and further teaches “associating the stored condition of the second vehicle with a previously stored condition of the second vehicle (Jammoussi, Par. [0053] lines 1-4 teaches the identification of a potential erratic vehicle is based on the presence of a threshold number of indicators of a potential erratic vehicle (i.e. associates an indicator of a potentially erratic vehicle (vehicle condition) with previously detected indicators of a potential erratic vehicle (stored vehicle condition)))”. 
Regarding claim 11, Jammoussi teaches “A system comprising: a memory (Par. [0033] lines 1-3 teaches a memory which includes an non-transitory computer usable or readable medium and includes one or more storage devices or articles); a processor in communication with the memory, wherein the processor executes instructions stored in the memory, which cause the processor to execute a method (Par. [0032] lines 5-13 teaches computer comprises a processor coupled to a memory where the processor can be any type of device capable of processing electronic instructions, and computer is programmed to execute digitally-stored instructions which are stored in the memory), the method comprising: receiving sensor data from a sensor of a first vehicle while the first vehicle is in an autonomous drive mode (Par. [0038] lines 19-22 teaches a host vehicle receives LIDAR data, radar ; determining that a parameter of a second vehicle followed by the first vehicle has changed (Par. [0058] lines 2-3 and 9-14 teaches computer determines whether an abnormal driving action has occurred at leader vehicle, where an abnormal driving action includes any driving action during autonomous towing that is determined by computer to jeopardize the safety of the vehicle user or host vehicle and/or any driving action determined by computer to be an indication that the leader vehicle is deviating more than a threshold from its predetermined route (i.e. parameter has changed)); determining that a quantity of parameter changes within a period of time exceeds a threshold (Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”, however Jammoussi does not explicitly teach “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle”.
	From the same field of endeavor, Hampiholi teaches “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle (Par. [0053] lines 1-4 teaches identifying a potential erratic vehicle based on the presence of a threshold number of indicators of a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Jammoussi to incorporate the teachings of Hampiholi to include in the method taught by Jammoussi automatically storing a condition of the second vehicle when the quantity of parameter changes within a period of time exceeds a threshold as taught by Hampiholi.
	The motivation for doing so would be to enable the driver to adapt to potentially dangerous conditions (Hampiholi, Par. [0014] lines 11-12).
Regarding claim 12, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 11 above, and further teaches “wherein the parameter of the second vehicle corresponds to a lane change (Jammoussi, Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time)) (Hampiholi, Par. [0025] lines 12-15 teaches monitoring identified vehicles to determine behaviors such as acceleration, braking, lane changes, 
Regarding claim 13, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 11 above, and further teaches “wherein the parameter of the second vehicle corresponds to at least one of a change in velocity and/or a change in acceleration (Jammoussi, Par. [0058] lines 9-20 teaches an abnormal driving action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user on host vehicle, where said driving actions include the leader vehicle exceeding the maximum posted speed limit on a roadway or exceeding a maximum speed configured by the vehicle user) (Hampiholi, Par. [0025] lines 12-15 teaches monitoring identified vehicles to determine behaviors such as acceleration, braking, lane changes, speed, and/or other driving characteristics that may be indicative of erratic driving behaviors)”.
Regarding claim 14, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 11 above, and further teaches “wherein the condition of the second vehicle is an assessment of the vehicle condition (Jammoussi, Par. [0058] lines 2-3 and 9-14 teaches computer determining whether an abnormal driving action has occurred at leader vehicle (assessment of vehicle condition), where an abnormal driving action includes any driving action that is determined to jeopardize the safety of the vehicle user or host vehicle and/or any driving action determined to be an indication that the leader vehicle is deviating more than a threshold from its predetermined route) 
Regarding claim 15, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 14 above, and further teaches “wherein the first vehicle provides a message indicating the condition of the second vehicle (Hampiholi, Par. [0057] lines 3-13 teaches if the erratic driving behavior is verified, an alert confirming the presence of the erratic vehicle is received where the alert includes a visual and/or auditory alert presented on the display of the observing vehicle and/or via the speakers of the observing vehicle and where the alert may include a general advisory of the presence of an erratic vehicle and/or detailed information identifying the particular erratic vehicle and vehicle status)”.
Regarding claim 16, Jammoussi teaches “A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor cause the processor to execute a method (Par. [0032] lines 5-13 teaches computer comprises a processor coupled to a memory where the processor can be any type of device capable of processing electronic instructions, and computer is programmed to execute digitally-stored instructions which are stored in the memory; and Par. [0033] lines 1-3 teaches a memory which includes a non-transitory computer usable or readable medium and includes one or more storage devices or articles), the method comprising: receiving sensor data from a sensor of a first vehicle while the first vehicle is in an autonomous drive mode (Par. [0038] lines 19-22 teaches a host vehicle receives LIDAR data, radar data, and/or camera data from onboard sensors and executes an autonomous towing mode that tracks and follows a leader vehicle); determining that a parameter of a second vehicle followed by the first vehicle has changed (Par. [0058] lines 2-3 and 9-14 teaches computer determines whether an abnormal driving action has occurred at leader vehicle, where an abnormal driving action includes any driving action during autonomous towing that is determined by computer to jeopardize the safety of the vehicle user or host vehicle and/or any driving action determined by computer to be an indication that the leader vehicle is deviating more than a threshold from its predetermined route (i.e. parameter has changed)); determining that a quantity of parameter changes within a period of time exceeds a threshold (Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”, however Jammoussi does not explicitly teach “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle”.
	From the same field of endeavor, Hampiholi teaches “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Jammoussi to incorporate the teachings of Hampiholi to include in the method taught by Jammoussi automatically storing a condition of the second vehicle when the quantity of parameter changes within a period of time exceeds a threshold as taught by Hampiholi.
	The motivation for doing so would be to enable the driver to adapt to potentially dangerous conditions (Hampiholi, Par. [0014] lines 11-12).
Regarding claim 17, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 16 above, and further teaches “wherein the parameter of the second vehicle corresponds to a lane change (Jammoussi, Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time)) (Hampiholi, Par. [0025] lines 12-15 teaches monitoring identified vehicles to 
Regarding claim 18, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 16 above, and further teaches “wherein the parameter of the second vehicle corresponds to at least one of a change in velocity and/or a change in acceleration (Jammoussi, Par. [0058] lines 9-20 teaches an abnormal driving action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user on host vehicle, where said driving actions include the leader vehicle exceeding the maximum posted speed limit on a roadway or exceeding a maximum speed configured by the vehicle user) (Hampiholi, Par. [0025] lines 12-15 teaches monitoring identified vehicles to determine behaviors such as acceleration, braking, lane changes, speed, and/or other driving characteristics that may be indicative of erratic driving behaviors)”.
Regarding claim 19, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 16 above, and further teaches “wherein the condition of the second vehicle is an assessment of the vehicle condition (Jammoussi, Par. [0058] lines 2-3 and 9-14 teaches computer determining whether an abnormal driving action has occurred at leader vehicle (assessment of vehicle condition), where an abnormal driving action includes any driving action that is determined to jeopardize the safety of the vehicle user or host vehicle and/or any driving action determined to be an indication that the leader vehicle 
Regarding claim 20, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 19 above, and further teaches “wherein the first vehicle provides a message indicating the condition of the second vehicle (Hampiholi, Par. [0057] lines 3-13 teaches if the erratic driving behavior is verified, an alert confirming the presence of the erratic vehicle is received where the alert includes a visual and/or auditory alert presented on the display of the observing vehicle and/or via the speakers of the observing vehicle and where the alert may include a general advisory of the presence of an erratic vehicle and/or detailed information identifying the particular erratic vehicle and vehicle status)”.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al. (US 2018/0237012 A1) in view of Hampiholi (US 2015/0178578 A1) and further in view of Yen et al. (US 2019/0086914 A1).
Regarding claim 6, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 5 above, however the combination of Jammoussi and Hampiholi does not explicitly teach “wherein the message is provided to the second vehicle”.
wherein the message is provided to the second vehicle (Par. [0102) lines 2-5 teaches an autonomous vehicle detects abnormal behavior by a second autonomous vehicle and reports the abnormal behavior to the second autonomous vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Jammoussi and Hampiholi to incorporate the teachings of Yen to have the message taught by the combination of Jammoussi and Hampiholi be provided to the second vehicle as taught by Yen.
	The motivation for doing so would be to improve collaboration between autonomous vehicles (Yen, Par. [0004] lines 2-3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al. (US 2018/0237012 A1) in view of Hampiholi (US 2015/0178578 A1) and further in view of Do et al. (US 2019/0088135 A1).
Regarding claim 7, the combination of Jammoussi and Hampiholi teaches all the limitations of claim 1 above, however the combination of Jammoussi and Hampiholi does not explicitly teach “wherein the second vehicle is not in an autonomous drive mode”.
	From the same field of endeavor, Do teaches “wherein the second vehicle is not in an autonomous drive mode (Par. [0018] lines 9-10 and Par. [0020] lines 15-16 teaches the drive control system determines 150-N is a legacy vehicle that contains no autonomous and/or driver assist systems)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Jammoussi and Hampiholi to incorporate the teachings of Do to have the second vehicle taught by the combination of Jammoussi and Hampiholi no be in an autonomous drive mode as taught by Do.
	The motivation for doing so would be to ensure responsive and safe adaptation regardless of whether surrounding vehicles are autonomous or legacy vehicles (Do, Par. [0021] lines 12-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665